WOODLEY, Presiding Judge.
Appellant was tried before the court upon his plea of not guilty to a complaint and information charging possession, not for evidence purposes, of policy plays designed and adaptable for use in connection with a policy game.
Two prior convictions for possession of policy paraphernalia were alleged for enhancement of punishment purposes.
The appeal is from a judgment finding appellant guilty as charged and assessing his punishment at five months in jail.
No brief has been filed in appellant’s behalf, and there are no formal bills of exception.
The evidence shows that two officers saw appellant driving on a freeway in Harris County and followed him. Appellant was seen to drop a small paper bag out of the car window which burst open, allowing its contents to scatter. One of the officers got out and recovered some of these contents while the officer proceeded to arrest the appellant.
*431The recovered articles, identified as policy plays designed and and adapted for use in connection with a policy game, were introduced in evidence at the trial.
There was sufficient evidence introduced without objection to sustain the allegation of the complaint and information as to the prior convictions.
The evidence is sufficient to sustain the conviction and we find no reversible error.
The judgment is affirmed.